Citation Nr: 0500628	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  98-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 based on clear and unmistakable 
error (CUE) in a July 1947 rating action.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-At-
Law


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from August 1943 to October 
1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board remanded this case in March 2003, August 2003 and 
May 2004.


FINDINGS OF FACT

1.  The veteran sustained multiple shell fragment injuries in 
the course of action.

2.  Residual scarring to the right shoulder, right upper arm, 
right chest wall, right buttock, right hip, and left thigh 
were productive of slight disability.

3.  The veteran's service connected disabilities were not of 
such severity as to preclude him from securing and following 
any form of substantially gainful employment consistent with 
his education and work experience.  

4.  The July 1947  rating decision which evaluated the 
veteran's service connected disabilities was reasonably 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.

5.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death; he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and he was never a 
prisoner of war.

6.  At the time of his death, the veteran did not have a 
service-connected total disability, which was permanent in 
nature.


CONCLUSION OF LAW

1.  The July 1947 rating decision, which assigned ratings for 
shell fragment wounds, did not contain CUE.  38 C.F.R. 
§ 3.105 (2004).

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that DIC benefits should be granted 
under 38 U.S.C.A. § 1318 based on clear and unmistakable 
error in a July 1947 RO rating decision.  She argues that the 
RO incorrectly evaluated the veteran's service-connected 
disabilities and failed to consider his entitlement to a 
total rating for compensation purposes based on individual 
unemployability.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

However, in Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA of 2000 did not apply to CUE matters.  In 
Parker v. Principi, 15 Vet. App. 407, 412 (2002), the Court 
noted that in light of Livesay, it was unnecessary to remand 
a CUE claim involving a RO decision to the Board for 
readjudication with consideration of the VCAA of 2000.  
Therefore, the VCAA of 2000 is not applicable to the CUE 
claim.

Factual background

Service medical records relate that in August 1944, the 
veteran sustained multiple shrapnel wounds to the right side 
of the face, right shoulder, right chest, right buttocks, 
right thigh, right foot and calf, left thigh, right forearm 
and hand.  He also sustained a bullet wound to the left foot 
as a result of sniper fire.  Foreign bodies were removed, his 
wounds were debrided and casts were applied.  Subsequently, 
he underwent a pedicle graft from the abdomen to the thenar 
eminence of the right hand and a split thickness graft to the 
abdominal defect from the left thigh.  The final diagnoses 
were (1) deformity, due to previous injury, right hand, 
manifest by shortening of the thumb and limitation of motion 
of metacarpo phalangeal and interphalangeal joints and 
cicatricial scar of  first interspace, secondary to fracture, 
compound, comminuted, first metacarpal, due to enemy action 
when soldier was struck by shell fragments; (2) palsy, 
partial, traumatic, second division of the Trigeminal, right, 
secondary to wound, penetrating, temporal arm, right, (3) 
Foreign body, traumatic, multiple, metal, soft tissue of 
external ear, cheek and maxillary sinus, right, secondary to 
wound, penetrating.

In October 1945, the RO granted a temporary 100 percent 
pension for his shell fragment wound residuals.  The rating 
action listed those disabilities as:

1)	Group IX Muscle injury right hand and forearm from 
multiple gunshot wounds, shortening of thumb, secondary 
to fracture, comminuted, compound of metacarpal
2)	Group III Muscle injury right shoulder from gunshot 
wound
3)	palsy, partial, second division of the trigeminal nerve 
from gunshot wound to right side of the face
4)	gunshot wound to the left foot
5)	Group XXI muscle injury, right side of chest from 
gunshot wound
6)	Group XVII and XIII muscle injury from gunshot to the 
right buttock and thigh
7)	Group XI muscle injury from gunshot to the right calf
8)	Group XIV muscle injury from gunshot to the left thigh.

A VA examination was conducted in April 1946.  The veteran 
reported his military, medical, and employment history.  He 
indicated that he was employed at the Carbon Fuel Sales Co. 
as an accountant since November 1945.  His symptoms included 
numbness in the roof of the mouth, frequent headaches, 
nervousness, right leg cramps, poor vision, bone friction in 
the left foot, right thumb ache, corn on the right little 
toe, right leg swelling, anesthesia on the sole of the right 
foot, plantar wart on the right foot, and difficulty 
swallowing.  

On examination, there were shrapnel scars on the right side 
of the head and face with no evidence of facial nerve 
paralysis.  On the right arm, there were five shrapnel wound 
scars on the right arm and forearm.  At the posterior medial 
area on the base of the right thumb, there was a 3 x 2-inch 
pedicle graft.  The thumb was atrophic with the distal half 
of the distal phalanx completely atrophic.  There was marked 
limitation of motion of the right thumb.  The range of motion 
was 10 percent abduction, 40 percent flexion, 0 degrees of 
extension and 40 percent flexion of the right index finger.  
There was marked weakness of the right hand.  There were 
three 2-inch scars on the posterior of the right leg.  
Pressure on the scar on the posterior tibial nerve caused 
pain in the sole and lateral aspect of the right foot.  There 
was anesthesia in the areas to touch.  There was pitting 
edema of the right leg.  On the left abdomen, there was 
extensive 5 x 10-inch residual scarring from the pedical 
graft to the right hand.  There was 10 x 4-inch residual 
scarring from the split-thickness graft to the abdomen.  On 
the left foot, there was an adherent 2-inch scar over 
ankylosed fifth metatarsal joint.  

He had three healed scars posterior to the tip of the right 
shoulder and one lateral to the scapula.  There was a 3-inch 
healed scar on the right chest 5-inches below the axilla.  On 
the upper portion of the right buttock there were 3 scars.  
The right thigh revealed scattered scars of various sizes 
involving a large portion of the lower one-half of the 
lateral aspect.  There was also a 3-inch scar above the left 
patella.  

X-ray examination of the right hand revealed an old 
comminuted fracture deformity with considerable shortening 
and lateral bowing with an unossified crevice in the middle 
affecting the first metacarpal.  There was deformity due to a 
reunited overriding deformity in the proximal third of the 
first metacarpal.  There was a small metallic foreign body in 
the soft tissue anterior to the base of the third metacarpal.  
There were small metallic foreign bodies in the soft tissue 
between the first and second metacarpals.  There appeared to 
be soft tissue loss in the region of the thenar eminence.  
X-ray of the left foot revealed extensive deformity involving 
the third fourth, and fifth metatarsals with apparent fusion.  
There was reuniting of the comminuted fracture.  All of the 
bones bowed laterally and dorsally.  The metatarsophalangeal 
joints of the lateral four toes were marked valgus position.  
There was bone and tissue loss in the lateral plantar aspect 
of the foot in the fracture region.  

The diagnoses were 1) shrapnel wounds, penetrating, severe, 
with the following residuals 2) healed scars right side of 
the head and face 3) healed scars right shoulder, right 
chest, right arm, and forearm with muscle group injury. Group 
III right shoulder, Group IX right hand and forearm and Group 
XXI right chest 4) healed scars with Group XVII and XIII 
muscle injury, right buttock and thigh, and Group XI muscle 
injury right calf, posterior tibial nerve injury, right calf-
partial anesthesia on the sole of the right foot 5) grafted 
area 3 x 2 right thumb, compound fracture first and second 
metacarpals joints, limitation of motion and atrophy right 
thumb, partial loss motion of the right index finger, 
severe-symptomatic, X-ray confirmation 6) compound fracture 
3-4-5 metatarsals with ankylosis of tarsometatarsal joints, 
adherent scar-dorsal contractive fifth toe left foot, 
residual of gunshot wound, X-ray confirmatory plus marked 
deformity at fracture sites 7) scars extensive healed left 
abdomen and thigh residuals of skin grafting 8) Group XIV 
muscle injury to the left thigh.  The diagnoses also included 
injury to the cervico-facial branch of the seventh cranial 
nerve, right side, characterized by recurrent neuralgia pain 
and sensory.  There was no noted paralysis.  

A June 1946 rating decision evaluated the disabilities as: 

1)	residuals of shell fragment wounds of the right hand and 
forearm, with deformity, limited motion, and retained 
foreign body, Muscle Group IX, moderately severe, and 
considered 20 percent disabling 
2)	residual of shell fragment wounds, right calf and foot, 
with posterior tibial nerve injury of the right calf and 
partial anesthesia sole right foot, Muscle Group XI, 
moderately severe, and considered 20 percent disabling 
3)	residual of shell fragment wounds to the left foot with 
healed fractures, ankylosis partial of toe joints and 
deformity, and considered 10 percent disabling 
4)	 residual of shell fragment wounds to the face and head 
with slight injury to cervico-facial branch of 7th 
cranial nerve, right side, and considered 10 percent 
disabling 
5)	residual of shell fragment wounds to the right shoulder 
and upper arm, right side of chest, right buttocks and 
hip, left thigh, and considered 10 percent disabling.  

The combined rating was 50 percent.  

A VA examination was conducted in April 1947.  The veteran 
reported his medical history and symptoms.  His symptoms 
included left foot pain with partial paralysis, right hand 
pain with partial paralysis, and headaches.  On neurological 
examination there was marked impairment with loss of 
sensation of the right thumb.  There was loss of sensation 
and impaired motor action of the index and middle fingers of 
the right hand, in the right thumb as well as, in the three 
outer toes of the left foot.  His station and gait were 
unsteady.  There was atrophy and deformity of the right 
thumb.  There were residuals of shell fragment of the right 
calf, right leg, and tibial nerve.  There was loss of 
sensation in the sole of the right foot.  The three outer 
toes of the left foot were ankylosed and deformed.  The 
examined indicated that there was paralysis of the left face 
due to residuals of gunshot wound.  

The orthopedic examination revealed several scattered scars 
over the zygomatic process of the right temple with slight 
foreign body pigmentation.  There was hypesthesia over the 
right cheek, right upper lip and over the right side of the 
hard palate.  There was no apparent weakness of the facial 
nerves.  

The scars were as follows: three 1-inch healed scars on the 
posterior aspect of the right shoulder; 1-inch scar on the 
posterior aspect of the right chest; 21/2-inch scar on the 
lateral aspect of the right chest in the mid-axillary line; 
11/2-inch healed scar on the right anterior chest, one in the 
mid-clavicular line with small subcutaneous foreign bodies; 
11/2-inch healed scar posterior aspect, upper third of the 
right arm; 1/2-inch healed scar posterior aspect, middle third 
of the right arm.  There were several small healed scars in 
the upper quadrant of the right buttock.  There were 
approximately 15 healed, slightly adherent scars varying from 
1/2 to 2-inches on the postero-lateral aspect of the right 
thigh.  

There was a 3 x 2-inch full thickness graft over the right 
thenar eminence extending into the web space; 2-inch healed, 
cicatricial adherent scar, tender, on the volar aspect of the 
thenar eminence.  There was a scar on the distal tip of the 
right thumb with complete atrophy of the distal phalanx.  
There was partial ankylosis of the left metacarpophalangeal 
joint, which made opposition very difficult.  There was a 
deformity of the first and second metacarpals, right hand 
with generalized partial atrophy of the entire right hand.  
There was subcutaneous foreign body on the volar and medial 
aspects of the right forearm.  The right forearm was tender.  
The right hand grip was markedly weak.  

On the left lower quadrant abdomen, there was extensive 
scarring measuring 9 x 7 inches.  The scars were tender, 
dense, cicatricial and moderately adherent.  There was a 
7 x 4-inch rectangular scar on the anterior aspect of the 
left thigh, which is the residual of the split thickness 
graft.  

There were several healed scars varying from 1/2 to 2-inches on 
the posterior aspect of the distal half of the right leg.  
There was generalized edema of the distal half of the right 
lower leg.  The right calf measured 151/2- inches and the left 
was 141/4-inches.  The right ankle measured 10-inches and the 
left was 91/4-inches.  There was a 21/2-inch scar above the left 
knee and a densely adherent 21/2-inch, depressed scaly scar on 
the dorso-lateral aspect of the left foot.  There was a 
bowing deformity of the third, fourth, and fifth metatarsals 
of the left foot with formation of hammer toes of the second 
through fifth toes.  There was a callus on the lateral aspect 
of the fifth toe.  There was a hypesthesia on the 
dorso-lateral aspect of the right foot.  

X-rays revealed a united fracture of the metacarpal of the 
left thumb and fractures involving the shafts of the 3rd, 4th 
and 5th metatarsals united by narrow bridge of bone.  

The diagnoses were 1) residual scars from shrapnel wounds of 
the right hand, forearm, right chest, right shoulder with 
deformity, partial ankylosis, thumb, partial atrophy, right 
hand, retained foreign body, right forearm and injury to 
Muscle Group IX, severe 2) residual scars, retained foreign 
bodies, right cheek, right temple with injury to the 
maxillary branch of the 5th cranial nerve 3) residual scars, 
right buttock, right thigh, right leg from shrapnel wounds, 
with residual partial paralysis, superficial branch, 
post-tibial nerve and circulatory impairment, right lower 
extremity, moderate 4) residual of shrapnel wound, left thigh 
with injury to Muscle XIV 5) gunshot wound with healed, 
cicatricial, tender scar, left foot, with compound, 
comminuted fracture, 3rd, 4th, and 5th metatarsals with 
residual deformity, hammer toes and plantar callus, painful 
6) scars, healed, left thigh, left abdomen, residuals of 
removal of skin graft.

A July 1947 rating decision evaluated the disabilities as: 

1)	residuals of shell fragment wounds of the right hand and 
forearm, with deformity, limited motion, and retained 
foreign body, Muscle Group IX, moderately severe, under 
Diagnostic Code 5309 and considered 20 percent disabling 
2)	residual of shell fragment wounds, right calf and foot, 
with posterior tibial nerve injury of the right calf and 
partial anesthesia sole right foot, Muscle Group XI, 
moderately severe, under Diagnostic Code 5311 and 
considered 20 percent disabling 
3)	residual of shell fragment wounds to the left foot with 
healed fractures, ankylosis partial of toe joints and 
deformity, under Diagnostic Code 5284 and considered 10 
percent disabling 
4)	residual of shell fragment wounds to the face and head 
with slight injury to cervico-facial branch of 7th 
cranial nerve, right side, under Diagnostic Code 8207 
and considered 10 percent disabling 
5)	residual of shell fragment wounds to the right shoulder 
and upper arm, right side of chest, right buttocks and 
hip, left thigh, under Diagnostic Code 7804 and 
considered 10 percent disabling.  

The combined rating was 60 percent with consideration of the 
bilateral factor.  



Whether CUE was committed in the July 1947 rating action

Pursuant to 38 C.F.R. § 3.105(a), previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  It is currently alleged that there was 
CUE in the July 1947 rating decision that separated and 
evaluated the veteran's shell fragment injuries.  

The Court has held that for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the legal 
provisions effective at the time were improperly applied; a 
mere difference of opinion in the outcome of the adjudication 
does not provide a basis to find VA committed administrative 
error during the adjudication process.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253-54 (1991); Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robie v. Derwinski, 1 
Vet. App. 612, 614-15 (1991); see also Daimler v. Brown, 6 
Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  
In that regard, the Court has also held that VA's breach of 
the duty to assist cannot form a basis for a claim of CUE.  
Counts v. Brown, 6 Vet. App. 473, 480 (1994); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  "Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of error" form such a basis.  
Fugo, 6 Vet. App. at 44.

At the time of the July 1947 rating decision, disability 
evaluations were determined by the application of VA's 1945 
Schedule for Rating Disabilities (Schedule).  

Muscle Injuries

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes sever muscle injury, 
and there may be additional disability 
from malunion of bone, ankylosis, etc.  
The location of foreign bodies may 
establish the extent of penetration and 
consequent damage.  It may be too readily 
assumed that only one muscle, or group of 
muscles is damaged.  A through and 
through injury, with muscle damage, is 
always at least a moderate injury, for 
each group of muscle damaged.  

Factors to be considered in the 
Evaluation of Disabilities Residual to 
Healed Wounds Involving Muscle Groups Due 
to Gunshot or Other Trauma. 

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue- 
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

VA Schedule for Rating Disabilities, 1945 Edition, Para. 
17(3) (GPO 1945).  

Diagnostic Code Number 5303 (1945 ed.) pertained to 
impairment of Muscle Group III, consisting of the pectoralis 
major or clavicular muscle and the deltoid.  Such function 
with respect to the elevation and abduction of the arm to 
level of shoulder; and, act with the pectoralis major and the 
latissimus dorsi and teres major of Muscle Group II in 
forward and backward swinging of the arm.  A zero percent 
evaluation was warranted for slight impairment of either the 
major or minor extremity.  A 20 percent evaluation was 
warranted for moderate impairment of either arm, or for 
moderately severe impairment of the minor arm.  A 30 percent 
evaluation was warranted for moderately severe impairment of 
the major arm, and for severe impairment of the minor arm.  A 
40 percent evaluation was warranted for severe impairment of 
the major arm.  Id.

Diagnostic Code Number 5321 (1945 ed.) concerns injuries to 
Muscle Group XXI, muscles of respiration (thoracic muscle 
group).  Under this diagnostic code, a noncompensable 
evaluation was assigned for slight impairment, a 10 percent 
rating was assigned for moderate impairment and a 20 percent 
rating was assigned for moderately severe or severe injuries.  
1945 Schedule, Diagnostic Code Number 5321.

Diagnostic Code Number 5317 (1945 ed.) concerned injuries to 
Muscle Group XVII, pelvic girdle group 2, involving the 
gluteus maximus, the gluteus medius, and the gluteus minimus 
muscles.  The function affected includes extension of the 
hip, abduction of the thigh, elevation of the opposite of the 
pelvis, tension of the fascia lata and iliotibial (Maissat's 
band, acting with the tensor vaginae femoris of the anterior 
thigh group of muscles, Muscle Group XIV, in postural support 
of the body steadying the pelvis upon the head of the femur 
and condyles of the femur on the tibia).  Under this 
diagnostic code, a noncompensable evaluation was assigned for 
slight impairment, a 20 percent rating was assigned for 
moderate impairment, a 40 percent rating was assigned for 
moderately severe impairment and a 50 percent rating was 
assigned for severe injuries.  1945 Schedule, Diagnostic Code 
Number 5317.

Diagnostic Code Number 5318 (1945 ed.) deals with Muscle 
Group XVIII. Function: Outward rotation of thigh and 
stabilization of hip joint.  Pelvic girdle group 3: (1) 
pyriformis; (2) gemellus (superior or inferior); (3) 
obturator (external or internal); (4) quadratus femoris.  A 
zero percent rating was warranted for slight disability.  A 
10 percent rating was warranted for moderate disability.  A 
20 percent rating was warranted for a moderately severe 
disability.  A 30 percent rating was warranted for a severe 
disability.  1945 Schedule, Diagnostic Code Number 5318.

Under Diagnostic Code Number 7803 (1945 ed.), a 10 percent 
rating may be granted for a superficial scar that is poorly 
nourished with repeated ulceration.  Under Diagnostic Code 
Number 7804 (1945 ed.), a 10 percent rating may be assigned 
if the scar is painful and tender on objective examination.  
A compensable rating may be assigned under Diagnostic Code 
Number 7805 (1945 ed.) if there is limitation of function of 
the affected part.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: disabilities resulting from a common etiology or 
a single accident; disabilities affecting a single body 
system, e.g., orthopedic, digestive, respiratory, 
cardiovascular-renal, or neuropsychiatric (disabilities); or 
multiple injuries incurred in action.  1945 Schedule.

In this case, the RO evaluated the veteran's muscle injuries 
in the July 1947 rating decision.  It informed the veteran of 
this action by letter in July 1947.  The veteran did not file 
a notice of disagreement with this rating decision.  
Consequently, that action became final.  See Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective Jan. 25, 1936, to Dec. 31, 
1957..  

Initially, the appellant's representative points to the RO's 
assignment of a 10 percent rating for residual of shell 
fragment wounds to the right shoulder and upper arm, right 
side of chest, right buttocks and hip, left thigh.  The 
representative argues that the RO should have rated these 
muscle injuries separately according to Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The representative claims that 
the injury to the right shoulder and upper arm disability 
should have been evaluated under Diagnostic Code Number 5303, 
Muscle Group III; injury to the right chest wall should have 
been rated separately under Diagnostic Code Number 5321, 
Muscle Group XXI; injury to the right buttocks and hip should 
have been evaluated under Diagnostic Code Number 5317, Muscle 
Group XVII; and, injury to the left thigh should have been 
evaluated under Diagnostic Code Number 5318, Muscle Group 
XVII.  

A veteran can receive separate disability ratings unless the 
condition constitutes the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  In regards to the appellant's 
representative's argument concerning the application of 
Esteban, the Board points out that this case was decided 
subsequent to the 1947 rating action and cannot be applied 
retroactively to demonstrate error.  

In addition, the representative specifically claims that the 
RO should have rated the veteran's muscle injuries separately 
according to the dictates of 38 C.F.R. § 4.56.  This 
regulation provides guidance when evaluating muscle injuries.  
While the 1945 Schedule had not been included in the Code of 
Federal Regulations and 38 C.F.R. § 4.56 did not exist, as 
noted above, similar language was used in the 1945 Schedule.  

Notwithstanding the above, while the representative argues 
that it was clear that the veteran's shell fragment wounds 
were moderate in nature, it is not manifestly clear from a 
review of the record that this was the case.  Neither the 
service medical records nor the post service medical records 
conclusively show that these injuries met the requirement of 
a moderate disability.  There is no evidence that these 
injuries were through and through, or deep penetrating 
wounds.  They were all well healed.  It was not shown that 
the scars interfered with the function or action of the right 
chest wall, right buttock, right hip, left thigh, right 
thigh, right shoulder or right upper arm.  There was no 
evidence of abnormality or deformity.  They did not limit 
normal motion of the parts involved.  There was no reported 
muscle loss or herniation.  Nor were they poorly nourished or 
ulcerated.  The veteran did not identify any functional 
limitations caused by his scars.  The record as a whole does 
not show that the scars were productive of any significant 
functional impairment, or were otherwise disabling.  The 
aggregate functional impairment demonstrated at the July 1945 
VA examination may certainly have been interpreted as slight 
disabilities.  The Board finds that the rating action was not 
undebatably erroneous, especially in light of the reported 
physical findings.  The determination made by the RO in 1947 
was reasonable with respect to the facts shown, and that the 
law was not misapplied.

In addition, implicit in this argument, the representative 
intimates that VA did not properly weigh the evidence.  As 
noted above, disagreement with how the facts were weighed or 
evaluated does not constitute CUE.  

Concerning the appellant's argument that the veteran's muscle 
injuries would have had a combined rating of 80 percent and 
thus the RO should have considered the veteran for a TDIU.  
The Board finds that the veteran met the required disability 
percentage ratings for consideration of a TDIU, in that, the 
combined rating of 60 percent resulted from multiple injuries 
incurred in action, and constituted a single disability 
pursuant to the paragraph 16 of the Schedule.  Therefore, the 
RO should have considered whether the veteran was totally 
disabled.  

Significantly, however, while the veteran met the required 
disability percentage ratings, the record does not show that 
the veteran was undebatably unemployable.  The evidence of 
record at that time indicated that the veteran had 2 years of 
college with major course of study in accounting and finance.  
He had work experience as an accountant and office manager.  
Service connection was in effect for, as discussed above, 1) 
residuals of shell fragment wounds of the right hand and 
forearm, with deformity, limited motion, and retained foreign 
body, Muscle Group IX, moderately severe, under Diagnostic 
Code 5309 and considered 20 percent disabling 2) residual of 
shell fragment wounds, right calf and foot, with posterior 
tibial nerve injury of the right calf and partial anesthesia 
sole right foot, Muscle Group XI, moderately severe, under 
Diagnostic Code 5311 and considered 20 percent disabling 3) 
residual of shell fragment wounds to the left foot with 
healed fractures, ankylosis partial of toe joints and 
deformity, under Diagnostic Code 5284 and considered 10 
percent disabling 4) residual of shell fragment wounds to the 
face and head with slight injury to cervico-facial branch of 
7th cranial nerve, right side, under Diagnostic Code 8207 and 
considered 10 percent disabling 5) residual of shell fragment 
wounds to the right shoulder and upper arm, right side of 
chest, right buttocks and hip, left thigh, under Diagnostic 
Code 7804 and considered 10 percent disabling.  The total 
combined rating was 60 percent with consideration of the 
bilateral factor.  

It is apparent that the veteran had significant impairment 
due to his service-connected disabilities.  However despite 
this, the record clearly shows that at that time the veteran 
was working as an accountant.  Therefore, even assuming that 
the RO failed to considered a TDIU, it cannot be said that 
the outcome would have been manifestly different as the 
evidence of record at the time of the July 1947 rating action 
did not clearly demonstrate that the veteran should have been 
considered for a TDIU.   "Errors that would not have changed 
the outcome are harmless; by definition, such errors do not 
give rise to the need for revising the previous decision."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The error must be the type of error that, had it not been 
made, would have manifestly changed the outcome at the time 
that it was made.  Allin v. Brown, 6 Vet. App. 207, 210 
(1994).

The evidence of record does not compel the conclusion, to 
which reasonable minds could not differ, that the rating 
result would have been manifestly different but for the 
claimed error.  Accordingly, CUE is not established. Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Entitlement to DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (in effect 
prior to January 21, 2000), DIC shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met: 1) the veteran's death was not 
caused by his own willful misconduct; and 2) the veteran was 
in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service- 
connected disability that either: i) was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death; 
or ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  38 
C.F.R. § 3.22 (1999).

Unfortunately, none of the three bases for establishing 
entitlement to DIC under 38 U.S.C.A. § 1318 are met. 
Paragraphs (1) and (2) do not apply because the veteran's 
service-connected disabilities were not continuously rated 
100 percent disabling for ten years, or even five years, 
immediately preceding the veteran's death.  Rating decisions 
show that, in the ten years immediately preceding the 
veteran's death in August 1997, the veteran did not have a 
service connected disability rated 100 percent rating or a 
combined 100 percent rating.  As decided above, CUE is not 
found in the rating decision in question.  Paragraph (3) does 
not apply because the veteran was not a former prisoner of 
war.  Therefore the Board finds that the appellant's claim 
for DIC under 38 U.S.C.A. § 1318 must be denied.  


ORDER

The claim of CUE in a July 1947 rating decision that rated 
the veteran's separate muscle injuries is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


